Title: From Thomas Jefferson to Thomas Mann Randolph, Jr., 17 May 1792
From: Jefferson, Thomas
To: Randolph, Thomas Mann, Jr.


          
            Dear Sir
            Philadelphia May. 17. 92.
          
          My last letter to you, if I may believe my letter book, was Apr. 19. Yet I think I must have written to you the 26th. also, as I do not recollect the having missed writing to you or my daughter but one week, which was about the 3d. or 4th. instant. Yours of Apr. 9. 16. and May 7. [i.e. May 4] have been duly recd. Mr. Brown’s note on Clow, inclosed in the last is accepted for payment. I received at the same time a letter from Dr. Gilmer which gave me great joy, as I had feared he was hardly in a condition to write. Colo. and Mrs. Monroe left this the evening before the last. They expect within about a fortnight to reach Monticello where they will land, as they suppose their own house to be in the hands of workmen. The papers will give you the news of the day, to which I may add the death of the emperor of Germany, which I learn by a letter from our minister at Lisbon; also that the Queen of Portugal is mending under the hands of Dr. Wyllys.  Is P. Carr with you? If he is, tell him he is very lazy in never having written to me. I could wish to know from time to time the extent of his travels thro’ the land of the law, and always to hear of his welfare. Give my love to my daughter and my kisses to little Anne with best affections to yourself from Dear Sir Your’s &c.,
          
            Th: Jefferson
          
        